Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With the Amendment filed on January 29, 2021, Applicant added new limitations that resulted in the allowability of the independent claims. Those new limitations added to Claims 21, 27, and 33 and not found in the prior art are as follows:
replacing the identifier with the set of the provided set of valid network addresses in order to express the rule in terms of the set of valid network addresses instead of the identifier associated with the logical network; and
distributing the rule to a set of the host computers to use to process.
Upon determining that the claims were allowable, Examiner contacted Applicant's Attorney to request that a Terminal Disclaimer (TD) be filed to overcome the Double Patenting rejection cited in the Non-final Office Action filed on October 29, 2020.  However, Applicant's Attorney persuasively argued that with the January 29, 2021 Amendment, the claims were sufficiently different from the claims in U.S. Patent No. 10,547,588 that no TD should be required.  Specifically, the previous claims from U.S. Patent No. 10,547,588 were directed to the spoof guard policy disclosed in paragraphs [0032] to [0036] of the specification, while the instant claims are directed to the rules for replacing identifiers, as disclosed in paragraphs [0075] to [0078] of the specification. 
Therefore, Claims 21-22 and 24-41 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454